



Exhibit 10.14(b)
SCHEDULE OF EXECUTIVE OFFICERS WHO HAVE EXECUTED A CHANGE IN CONTROL AGREEMENT
IN THE FORM FILED AS EXHIBIT 10.1(a) TO THE QUARTERLY REPORT ON FORM 10‑Q OF THE
COMPANY FOR THE QUARTER ENDED SEPTEMBER 30, 2016 (this “Schedule”)
This Schedule of Executive Officers Who Have Executed a Change in Control
Agreement relates to the form of Change in Control Agreement filed by
Independent Bank Group, Inc. as Exhibit 10.1(a) to its Quarterly Report on
Form 10‑Q for the quarter ended September 30, 2016, as filed with the Securities
and Exchange Commission on October 27, 2016 (the “Form Agreement”). This
Schedule is included pursuant to Instruction 2 of Item 601(a) of Regulation S-K
for the purpose of setting forth the details in which the specific agreements
executed in the form of the Form Agreement differ from the Form Agreement, and,
in particular to set forth the persons who, with Independent Bank Group, Inc.,
were parties to the Change in Control Agreements in such form as of February 27,
2018.
Executive Officer Who is a Party to such Change in Control Agreement
Date of Change in Control Agreement
The number of times the sum of (a) Executive’s current base salary plus (b)
Executive’s target total annual bonus for the year of termination paid upon a
Change in Control
David R. Brooks
July 26, 2016
Three (3) times
Daniel W. Brooks
July 26, 2016
Two (2) times
Michelle S. Hickox
July 26, 2016
Two (2) times
Brian E. Hobart
July 26, 2016
Two (2) times
James C. White
January 31, 2018
Two (2) times
James P. Tippit
January 31, 2018
Two (2) times








